Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), rendered May 14, 2008, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied the effective assistance of counsel by assurances allegedly made to him by counsel regarding his sentence is based principally on matter dehors the record, which cannot be reviewed on direct appeal. To the extent that the defendant’s claim can be reviewed, there is nothing in the record to suggest that the defendant did not receive the effective assistance of counsel (see People v McPherson, 60 AD3d 872 [2009]).
Further, since the defendant pleaded guilty with the understanding that he would receive the sentence which thereafter was actually imposed, he has no basis to now complain that his sentence was excessive (see People v De Alvarez, 59 AD3d 732 [2009]; People v Fanelli, 8 AD3d 296 [2004]; People v Mejia, 6 AD3d 630, 631 [2004]; People v Kazepis, 101 AD2d 816 [1984]). Mastro, J.E, Fisher, Miller, Dickerson and Chambers, JJ., concur.